DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims domestic priority to provisional application 62/781,359 filed 12/18/2018.  In reviewing the provisional, applicant does not have support for at least the independent claims.  Specifically, the provisional fails to disclose any corresponding physical structure recited, i.e., base station or anything related to a base station, nor does the provisional describe how these steps would be implemented as a machine learning algorithm and one that is based on prediction, e.g., provisional merely notes the user experience can be modeled but does not provide any details on the determination step with details and prediction as claimed.  Applicant should show where all claimed features are supported in the provisional should they disagree.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.

Response to Remarks

This communication is considered fully responsive to the amendment filed on 11/18/2021.
Claim 1-20 is pending and examined in this office action (OA). 
Claim 1-2, 8, and 15, have been amended. 
No claim has been added and no claim has been cancelled.

Response to Arguments
Applicant’s arguments, filed on 11/18/2021, with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner found features modified to claims that have changed the scope of the invention, Therefore, Applicant’s remarks regarding rejection under 35 U.S.C 103 for the claims are moot. Applicant's remarks are considered as forward looking statement for the newly reconstructed claims.

In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to the argued claim limitations in details, using the prior art of record in the current prosecution of the claims as well a new prior art. GORMLEY et al. (US 20200344619 A1in view of ZHANG et al. (US 20210126737 A1).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-9, 11-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over GORMLEY et al. (US 20200344619 A1; hereinafter as “GORMLEY”) in view of ZHANG et al. (US 20210126737 A1; hereinafter as “ZHANG”, which has foreign Application Priority, October 25, 2019”).

With respect to independent claims: 
Regarding claim 15, GORMLEY teaches 
a system (Fig. 1: “a system for detecting and handling tropospheric ducting interference in a wireless network”: [0044]) for detecting uplink quality degradation in a telco network, comprising: 5Application No. 16/718,631 Docket No. F664 
a memory storage including a non-transitory, computer-readable medium comprising instructions (storage memory: [0186]); and 
a computing device including a hardware-based processor that executes the instructions to carry out stages comprising (“Embodiments of the present disclosure include a non-transitory computer-readable medium with computer-executable instructions stored thereon which, when executed by a processor, performs one or more of the steps described above.”: [0023]):  
receiving telemetry data (Fig. 1: A spectrum analytics server 140 receives wireless data through various wireless devices including “PM system 122 and the EMS 120” in fig. 1: [0045], [0052]-[0053]); 
determining an actual user experience value for a first session at a first base station of a plurality of base stations (Fig.1 with multiple Base stations 102;  “A radio access portion of system 100 may include one or more base stations 102”: [0046], [0049];  “Elements of the system 100 are part of an Element Management System (EMS) 120 and a Performance Monitoring (PM) system 122. The PM system 122 may include base stations 106 as well as core network equipment that collect and process performance data and performance metrics for the network. A spectrum analytics server 140 interfaces with various network components, including components of the PM system 122 and the EMS 120 ” : [0052]; Aforesaid “PM data 126 may include raw … data” [==actual user experience value] which includes uplink interference information , CQI information: [0053]), 
wherein the actual user experience value is one of an actual downlink throughput value and an actual uplink voice quality value (“”PM data 126 may include raw event  
wherein inputs to the performance model include session context of the first session and normalized features of the first session, including a normalized uplink quality that is based on uplink quality across the plurality of base stations for sessions sharing some of the session context of the first session (“the performance monitoring system 122 generates performance data 126 for the wireless network: [0053] and normalized CQI. Uplink interference information: [0053] for multiple base stations: [0049]), and 
wherein the expected user experience value is based on output from the performance model and is one of an expected downlink throughput value and an expected uplink voice quality value (Aforesaid “PM data 126 may be derived from observations of network performance” which includes Call drop, CQI… CQI and uplink interface normalization using observation of previous network performance: [0053]).

While GORMLEY teaches to optimization of network capacity by mitigating interference in times allocated to uplink transmissions ([0008]), GORMLEY does not expressively teach:  using a performance model that is trained using machine learning, predicting an expected user experience value for the first session;  classifying the first session as impacted by uplink quality degradation based on the expected user experience value differing from the actual user experience value by at least a threshold amount; and 6Application No. 16/718,631 Docket No. F664 
indicating that uplink quality degradation exists with respect to the first base station.  

ZHANG , in the same field of endeavor, discloses: 
using a performance model that is trained using machine learning, predicting an expected user experience value for the first session (see fig. 10: Input data, inter alia, CQI, SNR, RSSI is being used to predict output data using Artificial Intelligence (AI) MODEL 1022.: [0188]-[0190]; AI MODEL use historic data to predict AI output: Aforesaid “terminal 120 may obtain the constructed AL prediction model from the terminal 120 locally or the server and train the obtained AL prediction model based on historical data of the terminal 120. For example, the historical data of the terminal 120 may include: (a) the input data reported to the base station by the terminal 120 and (b) AL information of the PDCCH that has been detected by the terminal 120.: [0135]; “obtained input data needed to predict the AL related information changes in comparison with historical input data and predict the AL related information by using the AL prediction model when it is identified that a change occurs.”:[0139]);
classifying the first session as impacted by uplink quality degradation based on the expected user experience value differing from the actual user experience value by at least a threshold amount (the downlink condition indicators of the terminal may include , intra alia, a CQI or a an SNR; the transmission direction may include, inter alia, ..the uplink (UL): [0097]-[0098];  see Fig. 3: Output Data [==different between input data  and AI predicted data] : [0099]-[0100]; Fig. 13: AI Server: Classify Terminal Data based on CQI/RSSI/SNR. If they are more than certain threshold value: …. “…. the AI server 1310 reaches a certain threshold, for example, 10000 pieces of data, the AI server 1310 may start the training of the AI model 1340. At the AI server 1310, the cell  and 6Application No. 16/718,631 Docket No. F664 
Indicating that uplink quality degradation exists with respect to the first base station (When the amount of data of the terminal data 1330 collected by the AI server 1310 reaches a certain threshold, for example, 10000 pieces of data, the AI server 1310 may start the training of the AI model 1340. At the AI server 1310, the cell identification, for example NCGI, may be used to identify the terminal data 1330: [0228]; See “DOWNLOADING AI MODEL from AI SERVER to TERMINAL: ‘’AI server 1310 based on the NCGI of the network currently registered by the terminal 1300 using management model 1350.”: [0223]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of GORMLEY to include the above recited limitations as taught by ZHANG in order to allow the UE to perform aggregation level prediction mode (ZHANG: [abstract]).

Regarding claims 1, 8, the claim is interpreted and rejected for the same reason as set forth in claim 15.

With respect to dependent claims: 
Regarding claims 2, the combination of GORMLEY,  ZHANG, , specifically, GORMLEY teaches, wherein the actual and expected user experience values reflect actual and expected downlink throughput values (GORMLEY: downlink throughput: [0053]). 
 
Regarding claim 4, the combination of GORMLEY, ZHANG, specifically, GORMLEY teaches, wherein uplink quality comprises at least one of uplink interference and uplink coverage (uplink interference:[0053])
 
Regarding claim 5, the combination of GORMLEY,  ZHANG, specifically, GORMLEY teaches, wherein the normalized uplink quality is determined based on at least one of: a percentile of the first session's path loss relative to signal quality of other sessions at the first base station, a percentile of discontinuous transmission (DTX) rates across the network, an average channel quality indicator (CQI) over the network, a percentile of control channel signal to noise ratio over the network, and a percentile of data channel signal to noise ratio over the network (CQI value: [0053]).

Regarding claim 6, the combination of GORMLEY, ZHANG, specifically, GORMLEY teaches, further comprising isolating the first session based on the first session not being power limited with respect to uplink power (power : [0053]).

Regarding claim 7, the combination of GORMLEY, ZHANG, , specifically, ZHANG teaches, further comprising generating an alert for a service policy violation, the alert including an aggregate number of uplink quality problems during a time period, wherein multiple alerts are ordered based on a number of impacted sessions (predicting aggregation level information including information about an aggregation level of a control channel element (CCE) in which the PDCCH is received based on an aggregation level prediction model: [Abstract] ).

Regarding claims 9, 16, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claims 11, 18, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claims 12, 19, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claims 13, 20, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claims 14, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over GORMLEY, ZHANG, and further in view of Sheen view of et al. (US 20170272319 A1; hereinafter as “Sheen”).

Regarding claim 3, the combination of GORMLEY, ZHANG teaches claim 1 above. The combination does not expressively disclose: The method of claim 1, wherein the actual and expected user experience values reflect actual and expected uplink voice quality values. 

In the analogous art, Sheen teaches:
wherein the actual and expected user experience values reflect actual and expected uplink voice quality values.
In this step all the possible causes collected as performance counters are taken into consideration. The relationship between each cause and the identified voice quality degradation indicator, e.g. UL Packet Loss Rate for QCI 1 bearer is evaluated: (Sheen, ¶ 0047).  Determine and quantify the impact of each candidate cause to the voice quality degradation indicator when the problem progresses. This will validate the impact contribution for each candidate cause at various phases of degradation and later will be used as ranking criteria in the last step (step 5).: (Sheen, ¶ 0054).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to provide the technique of
Sheen to the system of GORMLEY, ZHANG in order to determine and quantify the impact of each candidate cause to the voice quality degradation indicator (Sheen, [0054]). The motivation would be to improve and enhance the accuracy in root cause diagnostics (Sheen, [0060]). 

Regarding claims 10, 17, the claim is interpreted and rejected for the same reason as set forth in claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411